                                       U.S. BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO (CLEVELAND)

  IN RE:                                           :   CASE NO. 17-17361
                                                   :
   RICHARD M. OSBORNE                              :   JUDGE ARTHUR I. HARRIS
                                                   :
                       Debtor                      :   ANSWER OF DEFENDANT TAX
                                                   :   EASE OHIO, LLC TO MOTION TO
                                                   :   SELL PROPERTY FREE AND
                                                   :   CLEAR OF LIENS UNDER SECTION
                                                   :   363(f) (Docket #901)

       NOW COMES Tax Ease Ohio, LLC, by and through counsel, and for its Answer to Trustee’s

Motion to Sell various Properties Free and Clear of Liens under Section 363(f) (“Trustee’s Motion”)

(Docket # 901) states as follows:


                                              ANSWER


    1. Defendant Tax Ease Ohio, LLC has its interest in the following real property as described in the

       Trustee’s Motion by virtue of it being the purchaser, owner, and holder of the following tax lien

       certificates:


       Lovers Lane, Ravenna, Ohio 44266:
        a) 2015-177
        b) 2016-086
       Carter Road, Leroy, Ohio 44077:
        c) 15-164
        d) 15-397
        e) 16-156
        f) 17-038
        g) 15-163
        h) 15-396




  17-17361-aih         Doc 916    FILED 06/23/20    ENTERED 06/23/20 15:25:42           Page 1 of 16
    i) 16-155
    j) 17-037
    k) 15-166
    l) 15-393
    m) 16-153
    n) 17-034
    o) 15-165
    p) 15-400
    q) 16-157
    r) 17-039
    6912 St. Rt. 44, Ravenna, Ohio 44266:
    s) 2015-176
    t) 2016-085
    154 Fairport Nursery Road, Painesville, Ohio 44077:
    u) 16-401
 2. The tax certificates set forth in paragraph 1.a and 1.s were sold and delivered to Tax Ease Ohio,

    LLC on November 3, 2015.


 3. The tax certificates set forth in paragraph 1.b and 1.t were sold and delivered to Tax Ease Ohio,

    LLC on September 19, 2016.


 4. The tax certificates set forth in paragraph 1.d, 1.h, 1.l and 1.p were sold and delivered to Tax

    Ease Ohio, LLC on November 30, 2015.


 5. The tax certificates set forth in paragraph 1.e, 1.i, 1.m and 1.q were sold and delivered to Tax

    Ease Ohio, LLC on October 18, 2016.




17-17361-aih    Doc 916      FILED 06/23/20      ENTERED 06/23/20 15:25:42            Page 2 of 16
 6. The tax certificates set forth in paragraph 1.f, 1.j, 1.n and 1.r were sold and delivered to Tax

    Ease Ohio, LLC on September 18, 2017.


 7. The tax certificates set forth in paragraph 1.c, 1.g, 1.k and 1.o were sold and delivered to Tax

    Ease Ohio, LLC on May 29, 2015.


 8. The tax certificate set forth in paragraph 1.u was sold and delivered to Tax Ease Ohio, LLC on

    October 24, 2016.


 9. The sale of said tax certificates vests in Tax Ease Ohio, LLC the first lien previously held by the

    State of Ohio and its taxing districts.


                               Lovers Lane, Ravenna, Ohio 44266


 10. As to each tax of the following certificates, the certificate redemption price is due and unpaid:


 11. On or about November 3, 2015, the Portage County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 2015-177 attached hereto as Exhibit A.


 12. On or about September 19, 2016, the Portage County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 2016-086 attached hereto as Exhibit B.


 13. The sum of Tax Ease Ohio, LLC’s first-priority tax lien on the subject parcel is:


    a) the certificate purchase price of $14,141.77 on Tax Certificate No. 2015-177 plus interest at

        the rate of 15.00% ($9,899.24) per year from November 3, 2015, (a copy of said Tax

        Certificate is attached hereto and incorporated herein as Exhibit A); plus




17-17361-aih    Doc 916      FILED 06/23/20      ENTERED 06/23/20 15:25:42            Page 3 of 16
    b) the certificate purchase price of $2,164.12 on Tax Certificate No. 2016-086 plus interest at

        the rate of 18.00% ($1,680.74) per year from September 19, 2016 (a copy of said Tax

        Certificate is attached hereto and incorporated herein as Exhibit B); plus


    c) reasonable attorney fees and costs of the foreclosure action in the amount of $500.00,

        pursuant to R.C. § 5721.371.


 14. A legal description of the subject parcel, if applicable, is attached as Exhibit C and

    incorporated herein.


                                Carter Road, Leroy, Ohio 44077


 15. As to each tax of the following certificates, the certificate redemption price is due and unpaid:


 16. On or about May 29, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-164 attached hereto as Exhibit D.


 17. On or about November 30, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-397 attached hereto as Exhibit E.


 18. On or about October 18, 2016, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 16-156 attached hereto as Exhibit F.


 19. On or about September 18, 2017, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 17-038 attached hereto as Exhibit G.




17-17361-aih    Doc 916      FILED 06/23/20       ENTERED 06/23/20 15:25:42           Page 4 of 16
 20. On or about May 29, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-163 attached hereto as Exhibit I.


 21. On or about November 30, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-396 attached hereto as Exhibit J.


 22. On or about October 18, 2016, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 16-155 attached hereto as Exhibit K.


 23. On or about September 18, 2017, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 17-037 attached hereto as Exhibit L.


 24. On or about May 29, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-166 attached hereto as Exhibit N.


 25. On or about November 30, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-393 attached hereto as Exhibit O.


 26. On or about October 18, 2016, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 16-153 attached hereto as Exhibit P.




17-17361-aih    Doc 916     FILED 06/23/20       ENTERED 06/23/20 15:25:42           Page 5 of 16
 27. On or about September 18, 2017, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 17-034 attached hereto as Exhibit Q.


 28. On or about May 29, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-165 attached hereto as Exhibit S.


 29. On or about November 30, 2015, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 15-400 attached hereto as Exhibit T.


 30. On or about October 18, 2016, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 16-157 attached hereto as Exhibit U.


 31. On or about September 18, 2017, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 17-039 attached hereto as Exhibit V.


 32. The sum of Tax Ease Ohio, LLC’s first-priority tax lien on the subject parcel is:


    a) the certificate purchase price of $13,549.59 on Tax Certificate No. 15-164 plus interest at

       the rate of 17.00% ($12,115.57) per year from May 29, 2015, (a copy of said Tax Certificate

       is attached hereto and incorporated herein as Exhibit D); plus




17-17361-aih    Doc 916     FILED 06/23/20       ENTERED 06/23/20 15:25:42           Page 6 of 16
    b) the certificate purchase price of $2,790.77 on Tax Certificate No. 15-397 plus interest at the

       rate of 18.00% ($2,302.39) per year from November 30, 2015 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit E); plus


    c) the certificate purchase price of $2,790.84 on Tax Certificate No. 16-156 plus interest at the

       rate of 18.00% ($1,841.95) per year from October 18, 2016 (a copy of said Tax Certificate is

       attached hereto and incorporated herein as Exhibit F); plus


    d) the certificate purchase price of $2,933.14 on Tax Certificate No. 17-038 plus interest at the

       rate of 18.00% ($1,451.90) per year from September 18, 2017 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit G); plus


    e) the certificate purchase price of $13,405.06 on Tax Certificate No. 15-163 plus interest at

       the rate of 17.00% ($11,986.33) per year from May 29, 2015 (a copy of said Tax Certificate

       is attached hereto and incorporated herein as Exhibit I); plus


    f) the certificate purchase price of $2,761.39 on Tax Certificate No. 15-396 plus interest at the

       rate of 18.00% ($2,278.15) per year from November 30, 2015 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit J); plus


    g) the certificate purchase price of $2,761.43 on Tax Certificate No. 16-155 plus interest at the

       rate of 18.00% ($1,822.54) per year from October 18, 2016 (a copy of said Tax Certificate is

       attached hereto and incorporated herein as Exhibit K); plus


    h) the certificate purchase price of $2,902.18 on Tax Certificate No. 17-037 plus interest at the

       rate of 18.00% ($1,436.58) per year from September 18, 2017 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit L); plus




17-17361-aih   Doc 916      FILED 06/23/20      ENTERED 06/23/20 15:25:42            Page 7 of 16
    i) the certificate purchase price of $39,164.59 on Tax Certificate No. 15-166 plus interest at

       the rate of 17.00% ($36,459.59) per year from May 29, 2015, (a copy of said Tax Certificate

       is attached hereto and incorporated herein as Exhibit N); plus


    j) the certificate purchase price of $9,010.38 on Tax Certificate No. 15-393 plus interest at the

       rate of 18.00% ($7,433.56) per year from November 30, 2015 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit O); plus


    k) the certificate purchase price of $8,849.90 on Tax Certificate No. 16-153 plus interest at the

       rate of 18.00% ($5,840.93) per year from October 18, 2016 (a copy of said Tax Certificate is

       attached hereto and incorporated herein as Exhibit P); plus


    l) the certificate purchase price of $9,323.29 on Tax Certificate No. 17-034 plus interest at the

       rate of 18.00% ($4,615.03) per year from September 18, 2017 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit Q); plus


    m) reasonable attorney fees and costs of the foreclosure action in the amount of $4,000.00,

       pursuant to R.C. § 5721.371.


    n) the certificate purchase price of $15,492.44 on Tax Certificate No. 15-165 plus interest at

       the rate of 17.00% ($13,852.80) per year from May 29, 2015, (a copy of said Tax Certificate

       is attached hereto and incorporated herein as Exhibit S); plus


    o) the certificate purchase price of $3,181.75 on Tax Certificate No. 15-400 plus interest at the

       rate of 18.00% ($2,624.94) per year from November 30, 2015 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit T); plus




17-17361-aih   Doc 916      FILED 06/23/20      ENTERED 06/23/20 15:25:42            Page 8 of 16
    p) the certificate purchase price of $3,181.79 on Tax Certificate No. 16-157 plus interest at the

       rate of 18.00% ($2,099.98) per year from October 18, 2016 (a copy of said Tax Certificate is

       attached hereto and incorporated herein as Exhibit U); plus


    q) the certificate purchase price of $3,344.78 on Tax Certificate No. 17-039 plus interest at the

       rate of 18.00% ($1,655.67) per year from September 18, 2017 (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit V);


 33. The legal descriptions of the subject parcels, if applicable, are attached as Exhibits H, M, R

    and W and incorporated herein.


                                 6912 St. Rt. 44, Ravenna, Ohio 44266


 34. As to each tax of the following certificates, the certificate redemption price is due and unpaid:


 35. On or about November 3, 2015, the Portage County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 2015-176 attached hereto as Exhibit X.


 36. On or about September 19, 2016, the Portage County Treasurer sold to Tax Ease Ohio, LLC at

    negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

    Tax Certificate No. 2016-085 attached hereto as Exhibit Y.


 37. The sum of Tax Ease Ohio, LLC’s first-priority tax lien on the subject parcel is:


    a) the certificate purchase price of $17,217.94 on Tax Certificate No. 2015-176 plus interest at

       the rate of 15.00% ($12,240.06) per year from November 3, 2015, (a copy of said Tax

       Certificate is attached hereto and incorporated herein as Exhibit X); plus




17-17361-aih    Doc 916     FILED 06/23/20       ENTERED 06/23/20 15:25:42           Page 9 of 16
     b) the certificate purchase price of $2,686.81 on Tax Certificate No. 2016-085 plus interest at

         the rate of 18.00% ($1,853.81) per year from September 19, 2016 (a copy of said Tax

         Certificate is attached hereto and incorporated herein as Exhibit Y); plus


     c) reasonable attorney fees and costs of the foreclosure action in the amount of $500.00,

         pursuant to R.C. § 5721.371.


  38. A legal description of the subject parcel, if applicable, is attached as Exhibit Z and

     incorporated herein.


                      154 Fairport Nursery Road, Painesville, Ohio 44077


  39. As to the following certificate, the certificate redemption price is due and unpaid:


  40. On or about October 24, 2016, the Lake County Treasurer sold to Tax Ease Ohio, LLC at

     negotiated sale, in conformity with the statutory authority conferred by R.C. §5721.33 et seq.,

     Tax Certificate No. 16-401 attached hereto as Exhibit AA.


  41. The sum of Tax Ease Ohio, LLC’s first-priority tax lien on the subject parcel is:


     a) the certificate purchase price of $2,976.61 on Tax Certificate No. 16-401 plus interest at the

         rate of 17.50% ($2,175.00) per year from October 24, 2016, (a copy of said Tax Certificate

         is attached hereto and incorporated herein as Exhibit AA); plus


     b) reasonable attorney fees and costs of the foreclosure action in the amount of $1,446.22,

         pursuant to R.C. § 5721.371.




17-17361-aih     Doc 916     FILED 06/23/20       ENTERED 06/23/20 15:25:42            Page 10 of 16
    42. A legal description of the subject parcel, if applicable, is attached as Exhibit BB and

       incorporated herein.


    43. Tax Ease Ohio, LLC is the owner and holder of the above-referenced Tax Certificate(s), and is

       vested with the first lien previously held by the State of Ohio and its taxing districts for the

       amount of taxes, assessments, penalties, charges and interest charged against said parcel,

       superior to all other liens and encumbrances upon the parcel described in the Tax Certificate,

       pursuant to R.C. §5721.33 and §5721.35(A).


    44. Pursuant to R.C. §5721.42, Tax Ease Ohio, LLC has purchased, and/or may purchase


        subsequent additional Tax Certificates which are valid property tax liens on the subject parcel.


    45. That pursuant to R.C. §5721.30 through §5721.41, Tax Ease Ohio, LLC may, from time to

       time during the pendency of this action, advance money to pay demolition or other costs,

       acquire subsequent year Tax Certificates, pay subsequently-accruing real estate taxes and/or

       assessments and/or other charges, costs, and fees, all of which will increase the amount secured

       or represented by the above-referenced Tax Certificate.


WHEREFORE, having fully answered, Tax Ease Ohio, LLC demands:


That the aforementioned Tax Certificates included herein be found to be valid first statutory liens on

the parcels pursuant to R.C. §5721.10 and §5721.35, and otherwise, for the amount so owing, together


with Tax Ease Ohio, LLC’s advances authorized by law for demolition and other costs, acquisition of




 17-17361-aih      Doc 916     FILED 06/23/20        ENTERED 06/23/20 15:25:42            Page 11 of 16
subsequent year Tax Certificates concerning the subject parcel, taxes, assessments, and other charges,

costs and attorney’s fees.


                                             Respectfully submitted,
                                             /s/ Austin B. Barnes, III
                                             David T. Brady (0073127)
                                             Austin B. Barnes III (0052130)
                                             Sandhu Law Group, LLC
                                             1213 Prospect Avenue, Suite 300
                                             Cleveland, OH 44115
                                             T: 216-373-1001/ F: 216-373-1002
                                             abarnes@sandhu-law.com
                                            Attorneys for Tax Ease Ohio, LLC




 17-17361-aih      Doc 916     FILED 06/23/20      ENTERED 06/23/20 15:25:42           Page 12 of 16
                                    CERTIFICATE OF SERVICE
       The undersigned certifies that on June 23, 2020, a true and correct copy of the foregoing Answer was
served via the Court’s electronic case filing system on the following who are listed on the Court’s
Electronic Mail Notice List:

• Patrick R. Akers prakers@vorys.com
•Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
• Alison L. Archer alison.archer@ohioattorneygeneral.gov,
Trish.Lazich@ohioattorneygeneral.gov;angelique.dennisnoland@ohioattorneygeneral.gov
• Richard M. Bain rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com
• Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
• Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
• Jeffrey W. Bieszczak jwbieszczak@vorys.com
• Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
• Kari B. Coniglio kbconiglio@vorys.com,
mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
• LeAnn E. Covey bknotice@clunkhoose.com
• Richard W. DiBella rdibella@dgmblaw.com
• Melody A. Dugic mgazda@hendersoncovington.com
• Marcel C. Duhamel mcduhamel@vorys.com, mdwalkuski@vorys.com
• Douglas M. Eppler deppler@walterhav.com • Bryan J. Farkas bjfarkas@vorys.com,
bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
• Scott D. Fink ecfndoh@weltman.com
• Stephen R. Franks amps@manleydeas.com
• Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
• Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
• Heather E. Heberlein hheberlein@bdblaw.com, kslatinsky@bdblaw.com
• Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
• Christopher J. Klym bk@hhkwlaw.com
• Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
• Jeffrey M. Levinson jml@jml-legal.com
• Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
• Shannon M. McCormick bankruptcy@kamancus.com
• Michael J. Moran mike@gibsonmoran.com, moranecf@gmail.com;r55982@notify.bestcase.com
• Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
• David M. Neumann dneumann@meyersroman.com,
jray@meyersroman.com;mnowak@meyersroman.com
• Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
• Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com
• Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
• Kirk W. Roessler kroessler@walterhav.com,
kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
• John J. Rutter jrutter@ralaw.com
• Frederic P. Schwieg fschwieg@schwieglaw.com




 17-17361-aih      Doc 916     FILED 06/23/20       ENTERED 06/23/20 15:25:42            Page 13 of 16
• Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
• Nathaniel R. Sinn nsinn@bdblaw.com, jpietro@bdblaw.com;SCerny@bdblaw.com
• Robin L. Stanley rstanley@peteribold.com, Sonya@peteribold.com;Cynthia@peteribold.com
• Rachel L. Steinlage rsteinlage@meyersroman.com,
jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.c om
• Richard J. Thomas rthomas@hendersoncovington.com, mgazda@hendersoncovington.com
• Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
• United States Trustee (Registered address)@usdoj.gov
• Michael S. Tucker mtucker@ulmer.com
• Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlislelaw.com
• Leslie E. Wargo Leslie@Wargo-Law.com
• Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
• Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
• Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov

and by regular U.S. Mail, postage pre-paid:

Citizens Bank, N.A. fka RBS Citizens, N.A. c/o Michael S. Tucker, Esq. 1660 West 2nd Street, Suite 1100
Cleveland, OH 44113-1448

Rigrtona Holding Company, LLC c/o Richard M. Osborne 7001 Center Street-Rear Door Mentor, OH
44060

Citizens Bank, N.A. c/o Corporation Service Company 50 West Broad Street, Suite 1330 Columbus, OH
43215

Signature Health, Inc. c/o Jonathan A Lee 38882 Mentor Ave. Willoughby, OH 44094

Leimco Acquisition Company LLC c/o Richard M. Osborne 7265 Markell Road Waite Hill, OH 44094

7001 Center St. LLC c/o Richard M. Osborne 7001 Center Street-Rear Door Mentor, OH 44060

Ohio Dept. of Taxation c/o William C. Huffman 24441 Detroit Road, Suite 300 Westlake, OH 44145-1543

Dept. of Job and Family Services c/o Matthew Battiato, Director 177 Main St. Painesville, OH 44077-
9967

Ohio Department of Taxation P.O. Box 530 Columbus, Ohio 43216-0530

State of Ohio Bureau of Workmen's Comp 30 W. Spring St. Columbus, OH 43215-2256

Ohio Dept. of Workmen's Comp 30 W. Spring St. Columbus, OH 43215-2256

Ohio Dept. of Taxation c/o Ohio Attorney General 30 E. Broad St., 14th Floor Columbus, OH 43215




 17-17361-aih      Doc 916     FILED 06/23/20     ENTERED 06/23/20 15:25:42           Page 14 of 16
Dept. of Job and Family Services c/o Ohio Attorney General 30 E. Broad St., 14th Floor Columbus, OH
43215

State of Ohio Bureau of Workmen's Comp c/o Ohio Attorney General 30 E. Broad St., 14th Floor
Columbus, OH 43215

Ohio Dept. of Workmen's Comp c/o Ohio Attorney General 30 E. Broad St., 14th Floor Columbus, OH
43215

First National Bank of Pennsylvania c/o MGGM Service Corporation 1001 Lakeside Ave., Ste. 1400
Cleveland, OH 44114

First National Bank of Pennsylvania c/o Matthew H. Matheney Buckingham, Doolittle & Burroughs 1375
East 9th Street, Suite 1700 Cleveland, OH 44114-1790

Zachary B. Burkons of Rent Due LLC c/o Buckley King LPA 600 Superior Ave., Suite 1400 Cleveland,
OH 44114-2693

Rent Due LLC c/o Zachary B Burkons 1621 Euclid Avenue - #408 Cleveland OH 44115

ErieBank a division of CNB Bank s/b/m Lake National Bank One South Second Street Clearfield, PA
16830

ErieBank, A Division of CNB Bank c/o Weltman, Weinberg & Reis Co. LPA 323 W. Lakeside Ave. Ste.
200 Cleveland, OH 44113-1009

ErieBank, A Division of CNB Bank One South Second Street Clearfield, PA 16830

Concord Hambden Road LLC c/o Richard M. Osborne 8500 Station Street, Suite 113 Mentor, OH 44060

Rockefeller Oil Company LLC c/o Richard M. Osborne, Sr. 7001 Center Street Mentor, OH 44060

Farley Land Company LLC c/o Richard M. Osborne 7001 Center Street-Rear Door Mentor, OH 44060

Osair, Inc. c/o Richard M. Osborne 7001 Center Street Mentor, OH 44060

Farley Land, LLC c/o Richard M. Osborne 7001 Center Street-Rear Door Mentor, OH 44060




 17-17361-aih     Doc 916     FILED 06/23/20     ENTERED 06/23/20 15:25:42        Page 15 of 16
YellowBrick Storage LLC c/o Richard M. Osborne 8500 Station Street Mentor, OH 44060

                                         /s/ Austin B. Barnes, III
                                         David T. Brady (0073127)
                                         Austin B. Barnes III (0052130)
                                         Attorneys for Tax Ease Ohio, LLC




 17-17361-aih    Doc 916     FILED 06/23/20     ENTERED 06/23/20 15:25:42        Page 16 of 16
